Citation Nr: 1631898	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-44 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for right-sided hemiparesis, claimed as right-sided weakness, as secondary to residuals of a traumatic brain injury.

2. Entitlement to a disability rating in excess of 70 percent for residuals of a traumatic brain injury, including dizziness, encephalopathy, fatigue, dementia, and depression. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2010, the RO denied entitlement to a rating in excess of 10 percent for residuals of a head injury.  A May 2010 rating decision denied entitlement to service connection for right-sided hemiparesis, claimed as right-side weakness.  In November 2013, the RO awarded an increased 70 percent rating for residuals of a head injury, effective from October 30, 2009.  The Board remanded these claims for additional development in May 2014 and November 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A July 2016 written statement submitted on the Veteran's behalf by his representative and containing his name and claim number clearly expresses his wish to withdraw the issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A July 2016 written statement submitted on the Veteran's behalf by his representative and containing his name and claim number clearly expresses his wish to withdraw the issues on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issues of entitlement to service connection for right-sided hemiparesis, claimed as right-sided weakness, as secondary to residuals of a traumatic brain injury, and entitlement to a disability rating in excess of 70 percent for residuals of a traumatic brain injury, including dizziness, encephalopathy, fatigue, dementia, and depression, are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for right-sided hemiparesis, claimed as right-sided weakness, as secondary to residuals of a traumatic brain injury is dismissed. 

Entitlement to a disability rating in excess of 70 percent for residuals of a traumatic brain injury, including dizziness, encephalopathy, fatigue, dementia, and depression is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


